Dear Auditor Schweich:
This office received your letter of October 4, 2011, submitting a fiscal note and fiscal note summary prepared under § 116.175, RSMo, for an initiative petition submitted by Herman Kriegshauser. The fiscal note summary that you submitted is as follows:
  Annual state government revenue may decrease by an estimated $244 million. The proposal is estimated to increase state operating costs by at least $80,000. Reduced state revenue could result in decreased state funding for local governments and public education entities. Public education entities could have an unknown increase in donation revenue.
Under § 116.175.4, RSMo, we approve the legal content and form of the fiscal note summary. Because our review of the fiscal note summary is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the initiative petition or as the expression of any view regarding the objectives of its proponents.
Very truly yours,
  CHRIS KOSTER
  Attorney General *Page 1